Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S COMMENT
The examiner acknowledges with the remarks filed with the amendment dated 7/6/2022.  The examiner agrees with the arguments.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  Independent claim 1 is allowable over the prior art of record because the prior art of record does not teach or suggest: a drum cartridge comprising a resilient member positioned at the first end, the resilient member being configured to expand and compress in a second direction crossing the electrical contact surface, and the memory and the electrical contact surface being movable relative to the drum frame when the resilient member expands and compresses between the first state and the second state.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
July 11, 2022